
	
		I
		112th CONGRESS
		1st Session
		H. R. 412
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mr. Rehberg (for
			 himself, Mr. Bartlett,
			 Mr. Burgess,
			 Mr. Duncan of Tennessee,
			 Mr. Graves of Missouri,
			 Mr. Herger,
			 Mr. Hunter,
			 Mr. Jones,
			 Mrs. Lummis,
			 Mr. McClintock,
			 Mr. McCotter,
			 Mr. McKinley,
			 Mr. Paul, Mr. Ross of Arkansas,
			 Mr. Schock,
			 Mr. Shimkus,
			 Mr. Simpson,
			 Mr. Smith of Nebraska,
			 Mr. Terry,
			 Mr. Walberg,
			 Mr. Walz of Minnesota,
			 Mr. Westmoreland, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the lead prohibition provisions of the Consumer
		  Product Safety Improvement Act of 2008 to provide an exemption for certain
		  off-highway vehicles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kids Just Want to Ride Act.
		2.Exemption for
			 off-highway vehicles
			(a)Exclusion of
			 certain materials or products and inaccessible component partsSection 101(b) of the Consumer Product
			 Safety Improvement Act of 2008 is amended by redesignating paragraph (5) as
			 paragraph (6) and inserting after paragraph (4) the following:
				
					(5)Exception for
				off-highway vehicles
						(A)Determination by
				CommissionSubsection (a) shall not apply to off-highway
				vehicles.
						(B)Off-highway
				vehicles definedFor purposes
				of this section, the term off-highway vehicle means any motorized
				vehicle designed to travel on 2, 3, or 4 wheels, having a seat designed to be
				straddled by the operator and handlebars for steering control, and such term
				also includes
				snowmobiles.
						.
			(b)Additional
			 amendmentSuch section is further amended in paragraph (1)(A) by
			 striking any.
			
